                                           Case 4:20-cv-02180-JST Document 72 Filed 08/07/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANICE ALTMAN, et al.,                            Case No. 20-cv-02180-JST
                                                        Plaintiffs,
                                   8
                                                                                           ORDER VACATING HEARING
                                   9             v.

                                  10     COUNTY OF ALAMEDA, CALIFORNIA,                    Re: ECF No. 68
                                         et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendants’ motion to dismiss Plaintiffs’ first amended complaint.

                                  14   ECF No. 68. Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the

                                  15   Court finds the matter suitable for disposition without oral argument. The hearing on this matter,

                                  16   currently scheduled for August 12, 2020, is hereby VACATED.

                                  17          IT IS SO ORDERED.

                                  18   Dated: August 7, 2020
                                                                                       ______________________________________
                                  19
                                                                                                     JON S. TIGAR
                                  20                                                           United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
